internal_revenue_service number release date index number ------------------------- ------------------- ------------------ -------------------------- ---------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------------- telephone number --------------------- refer reply to cc psi plr-117027-10 date date x --------------------------------------------------------------------- ------------------- brand engine company state_agency committee ------------- ----------------------------------- ------------- -------------------------------------------------- --------- -------------------------------------------------- ------------------------- region ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ dollar_figuren ----------- dear --------------- this replies to a letter_ruling request dated date submitted on x’s behalf by its authorized representative requesting rulings under sec_4051 of the internal_revenue_code plr-117027-10 according to the information submitted x manufactures light medium and heavy duty trucks and tractors through several of its divisions including brand x delivers its products and services worldwide through an extensive dealer network x through brand will engage in sales of trucks and tractors that will take into account certain subsidies offered by state for_the_use_of liquefied natural_gas lng engines as described below brand currently has a contract with engine company to provide it with diesel truck and tractor engines for installation into brand’s trucks and tractors brand will obtain the lng conversion engines from engine company as well through the same procedures already established for the diesel engines engine company researches develops and markets high performance low emission engine and fuel injection systems that use alternative fuels such as lng both directly and through its partially and wholly owned subsidiaries state enacted legislation that allowed state to fund certain programs to reduce air pollution from motor vehicles some of these funds are allocated to a regional agency that serves as the air pollution control agency for region agency engages in grant programs to assist end users of trucks and tractors in replacing diesel trucks and tractors with ones powered by alternative_fuel state law established committee to determine which projects should be funded through agency through this process agency entered into an agreement with engine company through its subsidiary to provide for lng engine buy downs out of agency funds the buy down will provide engine company with an dollar_figuren per engine incentive which will reduce the cost of installing an lng system on a truck or tractor engine engine company collects participation agreements from prospective purchasers of lng system trucks and tractors and coordinates the applications with agency if agency accepts the participation_agreement the dollar_figuren incentive is passed through to the person who ultimately purchases the truck or tractor from the brand dealer hereinafter the program participant the obligations of the program participant and the consequences for breach of any obligation are described in the participation agreements specifically the participation agreements contain a geographic restriction requiring that at least of annual mileage or engine hours be used within agency’s jurisdiction for at least years the participation agreements also provide for various payments ranging from to of dollar_figuren that the program participant must pay to agency if the program participant does not meet the obligations contained in the agreement if the trucks or tractors are subsequently leased the lessee must agree to the terms of the participation_agreement the flow of funds from agency or committee through engine company and brand is as follows the program participant applies for the buy down through engine company which submits the application to agency once agency approves the application agency releases funds to engine company to buy down the cost of an lng engine conversion engine company passes this buy down along to brand by selling the lng conversion to brand at a dollar_figuren discount this ultimately lowers the price at plr-117027-10 which brand sells the converted truck or tractor to the brand dealer after the brand dealer’s mark-up the dealer sells the truck or tractor to the program participant for a lower price than the program participant would have paid without the buy down the engine conversion work will be performed on-site at brand’s manufacturing facilities the price for the conversions will be computed after engine company rebates and the agency buy down all of the trucks and tractors will be custom ordered and destined for use within agency’s jurisdiction for transactions involving buy downs the brand dealer will not provide brand with exemption certificates described in sec_145_4052-1 of the temporary excise_tax regulations under the highway revenue act of pub l and sec_48_4082-1 of the manufacturers and retailers excise_tax sec_4051 generally imposes on the first_retail_sale of certain articles including automobile truck chassis truck bodies including in each case parts or accessories sold on or in connection therewith or with the sale thereof truck trailer and semitrailer chassis truck trailer and semitrailer bodies and tractors a tax of percent of the amount for which the article is so sold sec_4052 provides that the term first_retail_sale means the first sale for a purpose other than for resale or leasing in a long-term_lease after production manufacture or importation sec_4052 provides that in the case of any article sold otherwise than through an arm's-length_transaction at less than the fair market price the tax under subchapter_c of chapter shall be computed on the price for which similar articles are sold at retail in the ordinary course of trade as determined by the secretary sec_145_4052-1 generally provides that the term first_retail_sale means a taxable sale a sale is taxable if it is not exempt under sec_4221 the item sold was for resale or for leasing in a long-term_lease pursuant to sec_48_4052-1 or there has been a prior taxable sale under certain circumstances sec_145_4052-1 provides that a certificate signed by the purchaser may be accepted by a seller in support of a nontaxable sale to the purchaser sec_48_4052-1 provides tax is not imposed by sec_4051 on the sale of an article for resale or leasing in a long-term_lease if by the time of sale the seller has in good_faith accepted from the buyer a statement that the buyer executed in good_faith and that is in substantially the same form and subject_to the same conditions as the certificate described in sec_145_4052-1 except that the certificate must be signed under penalties of perjury and need not refer to form_637 or include a registration number plr-117027-10 sec_145_4052-1 provides that the price for which an article is sold includes the total consideration paid for the article whether that consideration is paid in money services or other forms similar rules to sec_4216 and the regulations thereunder relating to charges to be included in the price and excluded from the price shall apply sec_145_4052-1 provides that for purposes of sec_145_4051-1 and sec_145_4052-1 a sale is considered to be made under circumstances otherwise than at arm's length if i one of the parties is controlled in law or in fact by the other or there is common_control whether or not such control is actually exercised to influence the sale price or ii the sale is made pursuant to special arrangements between a seller and a purchaser you have requested a determination that the first_retail_sale of brand trucks and tractors occurs when the brand dealer purchases the trucks or tractors you have also requested a determination that the tax_base is determined after the buy down described above is taken into account the first issue is whether the first_retail_sale occurs when brand sells the truck or tractor to the brand dealer or when the brand dealer sells the truck or tractor to the program participant under sec_4052 the first_retail_sale means the first sale for a purpose other than for resale or leasing in a long-term_lease after production manufacture or importation in order for there to be a tax exempt sale due to an intended resale the purchaser must provide the seller an exemption_certificate similar to the certificate described in sec_145_4052-1 in this case the dealer will not provide such an exemption_certificate thus we conclude that the first_retail_sale occurs when brand sells the truck or tractor to the brand dealer see also sec_145_4052-1 example the second issue is whether the tax_base includes or excludes the amount of the buy down sec_4051 imposes a tax on the first_retail_sale of certain articles including automobile truck chassis automobile truck bodies truck trailer and semitrailer chassis truck trailer and semitrailer bodies and tractors in this case the lng engines subject_to the buy downs are not taxable articles under sec_4051 rather they are components used in the manufacture of taxable articles further sec_4052 provides that if an article is sold otherwise than through an arm's-length_transaction at less than the fair market price the tax shall be computed on the price for which similar articles are sold at retail here by virtue of a buy down provided to engine company by agency brand purchases component lng engines from engine company at a reduced cost and passes the savings on to the brand dealer the brand dealer then sells the truck or tractor to the program participant at a lower cost than would otherwise be the case without the buy down the sale is at plr-117027-10 arm’s length under sec_145_4052-1 because brand does not control the brand dealer and the sale price is the result of a bona_fide cost reduction brand gets from engine company and agency rather than through a special arrangement between brand and the brand dealer accordingly we conclude that the tax_base is determined after the buy down is taken into account except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely stephanie bland senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
